Exhibit 10.53

AMENDMENT TO TRUST AGREEMENT

THIS AMENDMENT to the Trust Agreement dated January 1, 2002 (“Agreement”) is
entered into effective as provided herein below, between DYNEGY INC., an
Illinois corporation (“Dynegy Illinois”) and VANGUARD FIDUCIARY TRUST COMPANY, a
trust company incorporated under Chapter 10 of the Pennsylvania Banking Code
(the “Trustee”);

WITNESSETH

WHEREAS, Dynegy Illinois has adopted and is maintaining the Dynegy Inc. 401(k)
Savings Plan (the “Plan”);

WHEREAS, Dynegy Illinois has entered into that certain Plan of Merger,
Contribution and Sale Agreement by and among Dynegy Illinois, LSP GEN Investors,
L.P., LS Power Partners, L.P., LS Power Equity Partners PIE I, L.P., LS Power
Equity Partners, L.P., LS Power Associates, L.P., Falcon Merger Sub Co., and
Dynegy Acquisition, Inc., executed September 14, 2006 (the “Merger Agreement”);

WHEREAS, pursuant to the transactions contemplated in the Merger Agreement,
Dynegy Illinois will become a wholly-owned subsidiary of a newly formed Delaware
corporation, named “Dynegy Inc.”, and Dynegy Illinois will thereafter be renamed
“Dynegy Illinois Inc.”, as of the Effective Time specified in the Merger
Agreement (the “Effective Time”);

WHEREAS, effective immediately after the Effective Time, Dynegy Illinois will
withdraw as the sponsor of the Plan and Dynegy Inc., a Delaware corporation,
will assume sponsorship of the Plan from Dynegy Illinois and will become the
“Company” for purposes of the Agreement; and

WHEREAS, pursuant to Section 11.1 of the Agreement, Dynegy Illinois may amend
the Agreement by delivery of an instrument in writing to the Trustee;

NOW, THEREFORE, BE IT RESOLVED that the Agreement shall be, and hereby is
amended to provide that as follows, effective immediately after the Effective
Time:

1. The first paragraph of the Agreement shall be deleted and the following four
paragraphs shall be substituted therefor:

“THIS AGREEMENT OF TRUST (the ‘Agreement’) effective as of the 1st day of
January, 2002, by and between DYNEGY INC., an Illinois corporation (‘Dynegy
Illinois’) and VANGUARD FIDUCIARY TRUST COMPANY, a trust company incorporated
under Chapter 10 of the Pennsylvania Banking Code (the ‘Trustee’).



--------------------------------------------------------------------------------

Dynegy Illinois has entered into that certain Plan of Merger, Contribution and
Sale Agreement by and among Dynegy Illinois, LSP GEN Investors, L.P., LS Power
Partners, L.P., LS Power Equity Partners PIE I, L.P., LS Power Equity Partners,
L.P., LS Power Associates, L.P., Falcon Merger Sub Co., and Dynegy Acquisition,
Inc., executed September 14, 2006 (the ‘Merger Agreement’).

Pursuant to the transactions contemplated in the Merger Agreement, Dynegy
Illinois will become a wholly-owned subsidiary of a newly formed Delaware
corporation, named ‘Dynegy Inc.’, and the Dynegy Illinois will thereafter be
renamed ‘Dynegy Illinois Inc.’, immediately as of the Effective Time specified
in the Merger Agreement (the ‘Effective Time’).

Effective immediately after the Effective Time, Dynegy Illinois will withdraw as
the sponsor of the Plan (defined below) and Dynegy Inc., a Delaware corporation,
will assume sponsorship of the Plan from Dynegy Illinois and all references to
the ‘Company’ in the Agreement shall thereafter refer to Dynegy Inc., a Delaware
corporation.”

2. All references to “Company Stock” in the Agreement shall refer to shares of
common stock of Dynegy Inc., a Delaware corporation.

3. All references to the “Dynegy Stock Fund” in the Agreement shall refer to the
investment fund established and maintained to invest in the common stock of
Dynegy Inc., a Delaware corporation.

4. Except as modified herein, the Agreement shall remain in full force and
effect.

This Amendment may be executed in two or more counterparts, which together
constitute one instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Agreement on the dates indicated below, to be effective immediately after the
Effective Time.

 

Attest:

    Dynegy Inc., an Illinois corporation     By:  

/s/ J. Kevin Blodgett

/s/ Irma Longoria

    Title:  

Executive Vice President, Administration

    Date:  

April 2, 2007



--------------------------------------------------------------------------------

Attest:

    Vanguard Fiduciary Trust Company       By:  

 

 

 

    Title:  

 

      Date:  

 

      Approved and accepted:  

Attest:

    Dynegy Inc., a Delaware corporation       By:  

/s/ J. Kevin Blodgett

 

/s/ Irma Longoria

    Title:  

Executive Vice President, Administration

      Date:  

April 2, 2007

 